       Case 2:21-cv-01403-GMN-DJA Document 1 Filed 07/27/21 Page 1 of 4




 1   BRUCE SCOTT DICKINSON, ESQ.
     Nevada Bar No. 002297
 2   STEPHENSON & DICKINSON, P.C.
 3   2820 West Charleston Boulevard, Suite B-17
     Las Vegas, Nevada 89102
 4   Telephone: (702) 474-7229
     Facsimile: (702) 474-7237
 5   email: admin@sdlawoffice.net
 6
     Attorneys for Duracell U.S. Operations, Inc.
 7   incorrectly named as Duracell, Inc.

 8                            IN THE UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
     MICHAEL RUSSO, an individual,                         CASE NO. 2:21-cv-1403
11
                                Plaintiff,
12
13   vs.

14   DURACELL INC., a Foreign Entity;                      Defendant Duracell U.S. Operations, Inc.’s
     SENNHEISER ELECTRIC CORP, a Foreign                   (incorrectly named as Duracell, Inc.) Petition
15   Entity, DOES 1 through 20; ROE BUSINES                for Removal
16   ENTITIES 1 through 20,

17                              Defendants.

18   TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
19   DISTRICT OF NEVADA:
20          Defendant, Duracell U.S. Operations, Inc.’s (incorrectly named as Duracell, Inc.),
21   respectfully petitions the Court for an Order removing the above-entitled action to the United States
22   District Court and alleges as follows:
23          1.      Duracell U.S. Operations, Inc. and Sennheiser Electric Corp. are the Defendants in the
24   above-entitled action.
25          2.      The above-entitled action was commenced against Defendants on April 8, 2021, in the
26   Eighth Judicial District Court, Clark County, Nevada, and is now pending in such Court as Case No.
27   A-21-832494-C.
28

                                                       1
       Case 2:21-cv-01403-GMN-DJA Document 1 Filed 07/27/21 Page 2 of 4




 1          3.         A copy of the Summons and Complaint has never been served on Duracell U.S.
 2   Operations, Inc. Attached are all of the pleadings which have been filed in the Eighth Judicial
 3   District Court.
 4          4.         Duracell U.S. Operations, Inc. does not know when the Summons and Complaint was
 5   served on Sennheiser Electric Corp.
 6          5.         Plaintiff alleges that this action is a result of defective wireless headphones and a
 7   battery which were designed, tested and manufactured by Sennheiser Electric Corp. and Duracell

 8   U.S. Operations, Inc., respectively. As a result of these defects, Plaintiff alleges that he has sustained

 9   certain damages as outlined in Paragraph 6 below.

10          6.         The amount in controversy exceeds $75,000. In support of the claim that the amount

11   in controversy exceeds $75,000, Duracell U.S. Operations, Inc. states as follows:

12                     A) On July 15, 2021, Plaintiff filed a Request for Exemption from Arbitration in

13                         which he stated that the amount in issue is in excess of $50,000. In the Request

14                         for Exemption, Plaintiff outlined the evidence in support of this allegation.

15                            1) Permanent hearing loss to the left ear, which is termed “severe.”

16                            2) Constant ringing if the left ear which wakes him up while sleeping, thereby

17                                essentially ruining his life.

18                            3) Plaintiff has been unable to pursue being a musician.

19                     B) Plaintiff’s Complaint alleges the following:

20                            1) Plaintiff has suffered emotional and psychological damage such as

21                                depression, anxiety and fear among others.

22                            2) Plaintiff is alleging lost income and loss of earning capacity.

23          7.         There is diversity of citizenship between Plaintiff and Defendants and this Court has

24   jurisdiction over the above-entitled action pursuant to 28 USC § 1332 and 28 USC § 1441:

25                     A) Plaintiff Michael Russo is a resident and citizen of Clark County, Nevada.

26                     B) Duracell U.S. Operations, Inc. is a Delaware corporation with its principal place

27                        of business in Chicago, Illinois.

28

                                                            2
       Case 2:21-cv-01403-GMN-DJA Document 1 Filed 07/27/21 Page 3 of 4




 1                  C) Based on information and belief, Sennheiser Electric Corp. is a Delaware
 2                     corporation with its principal place of business in Old Lyme, Connecticut.
 3          8.      The removal is timely. The removal is timely as Duracell U.S. Operations, Inc. has
 4   not been served with the Complaint. Additionally, the removal is timely as it is being filed within
 5   thirty (30) days of Plaintiff’s July 15, 2021 Petition for Exemption from Arbitration. See 28 USC
 6   1446(b).
 7           9.     The Co-Defendant, Sennheiser Electric Corp., has consented to removal.

 8          WHEREFORE, Duracell U.S. Operations, Inc. requests that the above-entitled action be

 9   removed from the Eighth Judicial District Court, Clark County, Nevada to this Court.

10          DATED this 27th day of July, 2021.

11                                                  STEPHENSON & DICKINSON, P.C.

12
                                               By: _____________________________
13
                                                   BRUCE SCOTT DICKINSON, ESQ.
14                                                 Nevada Bar No. 002297
                                                   2820 West Charleston Boulevard, Suite B-17
15                                                 Las Vegas, Nevada 89102
                                                   P: (702) 474-7229
16
                                                   F: (702) 474-7237
17                                                 email: admin@sdlawoffice.net
                                                   Attorneys for Duracell U.S. Operations, Inc.
18                                                 incorrectly named as Duracell, Inc.
19
20
21
22
23
24
25
26
27
28

                                                       3
       Case 2:21-cv-01403-GMN-DJA Document 1 Filed 07/27/21 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2          Pursuant to FRCP 5(b), I hereby certify that I am an employee of STEPHENSON &
 3
     DICKINSON and that on this 27th day of July, 2021, I caused to be served a copy of the foregoing:
 4
     Defendant Duracell U.S. Operations, Inc.’s (incorrectly named as Duracell, Inc.) Petition for
 5
     Removal on the party(s) set forth below by:
 6
 7   ____ ______ Electronic service pursuant to NECFR 9

 8   __________ Placing an original or true copy in a sealed envelope placed for collection
                and mailing in the United States Mail, at Las Vegas, Nevada, postage
 9
                prepaid, following ordinary business practices;
10
     __________ Facsimile transmission only, pursuant to the amended Eighth Judicial
11              District Court Rule 7.26
12   ___ X ______ Case Management/Electronic Case Filing (CM/ECF)
13
     __________ Hand Delivery – Receipt of Copy
14
     addressed as follows:
15
16   Kyle A. Stucki, Esq.                                 Michael R. Hall, Esq.
     Stucki Injury Law                                    Jonathan A. Rich, Esq.
17   1980 Festival Plaza Drive, Suite 300                 Hall Jaffee & Clayton, LLP
     Las Vegas, NV 89135                                  7425 Peak Drive
18   T: 877-778-8254                                      Las Vegas, NV 89128
     F: 877-778-8253                                      T: 702-316-4111
19
     kyle@stuckiinjurylaw.com                             F: 702-316-4114
20   Attorneys for Plaintiff                              mhall@lawhjc.com
                                                          jrich@lawhjc.com
21                                                        Attorneys for Sennheiser Electric Corp
22
23
24
                                                   ______________________________________
25                                                 Employee of STEPHENSON & DICKINSON
26
27
28

                                                      4
